Name: Commission Regulation (EEC) No 3159/83 of 9 November 1983 authorizing the Federal Republic of Germany to permit under certain conditions an additional increase in the alcoholic strength of certain wines and certain products intended for wine making
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 11 . 83 Official Journal of the European Communities No L 309/21 COMMISSION REGULATION (EEC) No 3159/83 of 9 November 1983 authorizing the Federal Republic of Germany to permit under certain conditions an additional increase in the alcoholic strength of certain wines and certain products intended for wine making THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Articles 32 (4) and 65 thereof, Having regard to Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions (3), as last amended by Regulation (EEC) No 2145/82 (4), and in particular the third subparagraph of Article 8 (2) thereof, Whereas under Article 32 ( 1 ) of Regulation (EEC) No 337/79 Member States may permit an increase in the actual or potential natural alcoholic strength only within certain limits ; Whereas, because of the severe drought during the summer of 1983 and the uneven rainfall during the year, the limits upon increases in the natural alcoholic strength as fixed by Article 32 ( 1 ) of Regulation (EEC) ' No 337/79 in the case of grapes issued from the Elbling variety as well as grapes harvested in the British wine area prevent the production of the wines which are normally required by the market ; whereas, therefore, these Member States should be authorized to permit, in the areas affected, an additional increase in the natural alcoholic strength as provided for in Article 32 (2) of Regulation (EEC) No 337/79 ; whereas provision should be made for these Member States to communicate to the Commission certain information, in particular under Commission Regulation (EEC) No 1594/70 (^ as last amended by Regulation (EEC) No 632/80 (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 The Federal Republic of Germany and the United Kingdom are hereby authorized for the 1983/84 wine-growing year to allow an additional increase in the alcoholic strength laid down in respect of wine ­ growing zone A, in Article 32 (2) of Regulation (EEC) No 337/79 and in the third subparagraph of Article 8 (2) of Regulation (EEC) No 338/79 as regards products listed in the first subparagraph of paragraph 1 of the said Aricle 32 and the first subparagraph of the said Article 8 (2) which : 1 . In the case of the Federal Republic of Germany are produced from grapes (a) intended for the production of tables wines and quality wines psr, and (b) harvested in the specified region Mosel-Saar- ­ Ruwer and (c) of the variety Elbling. 2. In the case of the United Kingdom are produced from grapes intended for the production of table wines . Article 2 1 . On the basis of the declarations referred to in the second subparagraph of Article 36 ( 1 ) of Regulation (EEC) No 337/79 , the Member States shall communi ­ cate to the Commission not later than 31 May 1984, by geographical unit within the meaning of (2) of the second subparagraph of Article 30 (c) ( 1 ) of Regulation (EEC) No 337/79 , and in particular to the quantities of sugar, concentrated grape must and rectified concen ­ trated grape must used to make an additional increase in the natural alcoholic strength of products referred to in Article 1 . 2 . Such communications shall give estimates to the quantities of sugar, concentrated grape must and recti ­ fied concentrated grape must used to make an addi ­ tional increase in the alcoholic strength as provided for in Article 32 (2) of Regulation (EEC) No 337/79 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 54, 5 . 3 . 1979, p. 1 . (4 OJ No L 163, 22 . 6 . 1983 , p. 48 . (3) OJ No L 54, 5 . 3 . 1979 , p. 48 . (4) OJ No L 227, 3 . 8 . 1982, p. 10 . j5) OJ No L 173 , 6 . 8 . 1970 , p. 23 . 6 OJ No L 69, 15 . 3 . 1980 , p. 33 . No L 309/22 Official Journal of the European Communities 10 . 11 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1983 . For the Commission Poul DALSAGER Member of the Commission